Citation Nr: 0714881	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  05-01 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for a bilateral knee 
disability.

3.  Entitlement to service connection for a low back 
disability.

4.  Entitlement to service connection for hernia.

5.  Evaluation of bilateral hearing loss disability, 
evaluated as noncompensably disabling prior to April 7, 2005.

6.  Evaluation of bilateral hearing loss disability, 
evaluated as 10 percent disabling from April 7, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from December 1944 to April 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDINGS OF FACT

1.  Headaches were not manifest in service and are unrelated 
to the veteran's service; a neurological disorder manifested 
by headaches was not manifest within one year of discharge 
from service.

2.  A bilateral knee disability was not manifest in service 
and is unrelated to the veteran's service; arthritis of the 
knees was not manifest within one year of discharge from 
service.

3.  A low back disability was not manifest in service and the 
current lumbar strain is unrelated to the veteran's service.

4.  A hernia was not manifest in service and is unrelated to 
the veteran's service.

5.  For the period prior to April 7, 2005, the veteran's 
bilateral hearing loss disability was manifested by level III 
hearing loss in the right ear and level II hearing loss in 
the left ear.

6.  For the period from April 7, 2005, the veteran's 
bilateral hearing loss disability is manifested by level VI 
hearing loss in the right ear and level III hearing loss in 
the left ear.


CONCLUSIONS OF LAW

1.  Headaches were not incurred in or aggravated during 
service and an organic disease of the nervous system may not 
presumed to have been incurred or aggravated in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.303, 3.307, 3.309 (2006).

2.  A bilateral knee disability was not incurred in or 
aggravated during service and arthritis of the knees may not 
be presumed to have been incurred or aggravated in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. § 3.303, 3.307, 3.309 (2006).

3.  A low back disability was not incurred in or aggravated 
during service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. § 3.303 (2006).

4.  A hernia was not incurred in or aggravated during 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2006).

5.  For the period prior to April 7, 2005, the criteria for a 
compensable evaluation for bilateral hearing loss disability 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.85, 4.87, Diagnostic Code 6100 (2006).

6.  For the period from April 7, 2005, the criteria for an 
evaluation in excess of 10 percent for bilateral hearing loss 
disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.85, 4.87, Diagnostic Code 6100 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

In the present case, the veteran's claims were received in 
April and June 2003, after the enactment of the VCAA.  An 
April 2003 letter described the evidence necessary to 
establish service connection.  The veteran was invited to 
submit evidence supportive of his claim, and was given 
examples of evidence that would help support his claim.  He 
was also informed that VA would assist him in obtaining 
sufficiently identified evidence.  He was told that VA had 
requested his service medical records.

A September 2005 letter asked the veteran to submit relevant 
documents pertaining to his left knee surgery in the 1970s.  

A November 2005 letter discussed the evidence and information 
necessary to support the veteran's claim and described how VA 
could help him in obtaining evidence.  The evidence of record 
was discussed.  

An April 2006 letter described how VA determines disability 
ratings and effective dates.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notices were provided to the veteran both before and after 
the initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims. 

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

In addition, identified treatment records have been obtained 
and associated with the record.  Neither the veteran nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  In fact, the veteran, in an April 2006 statement, 
indicated that he had no additional evidence to submit.  The 
Board is also unaware of any such outstanding evidence or 
information.  Therefore, the Board is also satisfied that the 
RO has complied with the duty to assist requirements of the 
VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.

Service Connection

As an initial matter, the Board notes that the veteran has 
not alleged that the claimed disabilities were incurred in 
combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) 
(West 2002) are not for application.

In general, service connection may be granted for disability 
due to disease or injury incurred in or aggravated by 
service. See 38 U.S.C.A. §§ 1110, 1131.  

If arthritis or organic diseases of the nervous system are 
manifest to a compensable degree within one year after 
separation from active service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2006).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a).

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

The veteran asserts that his claimed knee and back 
disabilities, as well as headaches and hernia, began in 
service.  He has stated that he sought treatment in service, 
after hitting his knee on a divot during battle stations.  He 
indicates that he dealt with his ailments after service and 
was a productive citizen, but that he now requires 
assistance.

Review of the veteran's service medical records is negative 
for any complaint, diagnosis, or abnormal finding pertaining 
to his knees or back.  They are also silent concerning 
headaches and hernia.  On discharge examination in April 
1946, the veteran's spine and extremities were normal.  His 
genitourinary and neurological systems were also normal.  He 
was found to be qualified for discharge from service.

The veteran underwent surgery on his left knee in November 
1972, with findings of chondromalacia of the femoral condyle 
and patella.  

In May 1973, the veteran injured his back lifting a dryer at 
home.  He reported that he felt something pull in his back 
and had extreme lumbar pain without radiation.  The diagnosis 
was acute lumbosacral strain.

A private treatment record dated in December 1973 indicates 
the veteran's report of right knee pain after using a shovel.  
The provider concluded that the veteran had bursitis.

The veteran underwent surgery on his right knee at a VA 
facility in January 1975.  

A March 1976 private treatment record notes the veteran's 
report of an injury of the left knee, probably playing 
football, many years previously.  

A private surgical report shows that the veteran underwent an 
additional right knee surgery in November 1995.  The 
postoperative diagnosis was internal derangement of the knee.  

Lumbosacral strain is noted in a July 1998 private 
chiropractic record.

Hernia surgery was performed in June 2000.  The postoperative 
diagnosis was right direct inguinal hernia and lipoma of 
cord.

A private medical record dated in November 2000 indicates the 
veteran's complaint of back pain.  The impression was back 
pain, most likely musculoskeletal.  The provider noted that 
the veteran's daughter was a chiropractor and that she could 
do some manipulation on his back.

A September 2003 letter from a chiropractor indicates that 
the author's office treated the veteran from 1992 to 2000 for 
chronic low back pain.  The author noted that the veteran's 
condition had worsened with age.  A handwritten note from the 
veteran indicates that he was treated by the author's father 
from 1949, but that records of such treatment had been 
destroyed.

X-rays of the veteran's knees taken in November 2003 revealed 
mild degenerative changes and a possible small joint effusion 
on the right.  A CT scan of the veteran's spine in December 
2003 revealed osteopenia with a mild increased risk of 
fracture.  Arthritis of the knees is noted in an April 2004 
VA treatment note.  Subsequent records reflect arthritis of 
the knees.  The veteran underwent total knee replacement on 
the right in February 2005.

Having carefully reviewed the record, the Board concludes 
that the evidence establishes a remote, post-service onset of 
the veteran's claimed disabilities.  None of the claimed 
disabilities were documented in service or for many years 
thereafter.  The first evidence of any knee disability dates 
to 1972, when the veteran underwent surgery on his left knee.  
The veteran complained of right knee pain in 1973 after using 
a shovel.  With respect to his back, the record reflects that 
the veteran first complained of back pain after lifting a 
dryer in 1973.  There is no indication of hernia problems 
until surgery was performed in 2000.

The grant of service connection requires competent evidence 
to establish a diagnosis and, as in this case, relate the 
diagnosis to the veteran's service.  The more probative 
evidence establishes a remote onset of the veteran's knee and 
back problems, as well as the hernia.  The evidence of a link 
between these disabilities and service is limited to the 
veteran's assertions.  The veteran is a layperson, and his 
own opinion regarding onset or cause is not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

With respect to the claimed headaches, the Board notes that 
the record does not reflect a current disability 
characterized by headaches.  The only indication of headaches 
is contained in a September 2004 VA telephone encounter, when 
the veteran's wife related that the veteran had been 
experiencing headaches which they believed were caused by his 
eyes.  Congress specifically limits entitlement for service- 
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability, there can be no valid grant.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Absent evidence of a 
current disability manifested by headaches, the veteran's 
claim fails.  

The preponderance of the evidence is against these claims and 
the doctrine of reasonable doubt is not applicable.  38 
U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).  Accordingly, service connection 
for a bilatearl knee condition, a low back condition, hernia, 
and headaches is denied.

To the extent that there is a remote report of a high school 
injury, there is no objective evidece of knee pathology prior 
to service, no objective evidecne of knee pathology at 
entrance, no objective evidecne of knee pathology during 
service, no objective evidecne of knee pathology at 
separation and no objective evidence of knee pathology in 
proximity to separation.  Based upon the cumulative record, 
the Board concludes that a knee disability did not pre-exist 
service and there is no need to rebut the presumtion of 
soundness at entry.



Increased Rating for Bilateral Hearing Loss Disability

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2006).  The assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2006).

Evaluations of hearing loss range from noncompensable to 100 
percent, based upon organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second.  38 C.F.R. § 
4.85(a) and (d) (2006).

To evaluate the degree of disability for service-connected 
bilateral hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated from level I, 
for essentially normal acuity, through level XI, for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2006).  
The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

When the pure tone thresholds at the four specified 
frequencies (1000, 2000, 3000, and 4000 hertz) are 55 
decibels or more, or when the pure tone thresholds are 30 
decibels or less at 1000 Hz and 70 decibels or more at 2000 
Hz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next highest Roman 
numeral. 38 C.F.R. § 4.86.  The Board notes that the 
veteran's hearing loss disability does not comport with 
either of these exceptional patterns of hearing impairment.

Examinations are conducted using the controlled speech 
discrimination tests, together with the results of the 
puretone audiometry test.  The horizontal lines in table VI, 
referenced in 38 C.F.R. § 4.85, represent nine categories of 
percent of discrimination based upon the controlled speech 
discrimination test.  The vertical columns in table VI 
represent nine categories of decibel loss based upon the 
puretone audiometry test.  The numeric designation of 
impaired efficiency (I through XI) will be determined for 
each ear by intersecting the horizontal row appropriate for 
the percentage of discrimination and the vertical column 
appropriate to puretone decibel loss; thus, for example, with 
a percent of discrimination of 70 and average puretone 
decibel loss of 64, the numeric designation is V for one ear.  
The same procedure will be followed for the other ear. The 
numeric designations are then applied to table VII, also 
referenced in 38 C.F.R. § 4.85, to determine the veteran's 
disability rating.

VA audiometric testing in March 2003 revealed the following 
puretone thresholds:



HERTZ




1000
2000
3000
4000
AVE.
Right
25
45
75
105
56
Left
35
45
60
80
50

Speech recognition scores were 88 percent bilaterally.  The 
diagnosis was moderate to profound sensorineural loss in the 
right ear and mild to severe loss in he left ear with fair 
word discrimination bilaterally.  Bilateral hearing aids were 
recommended.

Puretone thresholds in June 2003 were as follows:



HERTZ




1000
2000
3000
4000
AVE.
Right
45
60
75
105
66
Left
45
45
75
70
43

Speech recognition scores were 84 percent for the right ear 
and 88 percent for the left.  The impression was very severe 
bilateral sensorineural hearing loss, noise induced.

An additional VA examination was carried out in April 2005.  
At that time, the following puretone thresholds were 
recorded:



HERTZ




1000
2000
3000
4000
AVE.
Right
40
55
80
105
64
Left
35
50
70
85
54

Speech recognition scores were 72 percent for the right ear 
and 84 percent for the left.  The examiner concluded that the 
veteran had a debilitating degree of sensorineural hearing 
loss and recommended hearing aids.

For the period prior to April 7, 2005, the Board notes that 
application of the regulation to the findings on the March 
2003 audiometric evaluation results in a numeric designation 
of III for each ear.  A noncompensable evaluation is 
warranted when those values are applied to Table VII.  38 
C.F.R. § 4.85, Diagnostic Code 6100 (2006).  Application of 
the regulation to the June 2003 audiometric evaluation 
results in numeric designations of III for the right ear and 
II for the left.  Such results also warrant a noncompensable 
evaluation.  Accordingly, the record demonstrates that the 
schedular rating assigned by the RO is correct for this 
period.

For the period beginning April 7, 2005, application of the 
regulation to the findings of the April 2005 VA examination 
results in a numeric designation of VI for the right ear and 
III for the left.  A 10 percent evaluation is warranted when 
those values are applied to Table VII. 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2006).  Accordingly, the record 
establishes that the schedular rating assigned for the period 
from April 7, 2005 is also correct.

The Board has also considered whether the appellant has an 
exceptional pattern of hearing impairment.  38 C.F.R. § 4.86.  
However, the appellant does not have a threshold of 55 
decibels or more at the indicated frequencies or a puretone 
threshold of 30 or less at 1000 Hertz and 70 or more at 
2000Hertz.  Therefore, the provisions of 38 C.F.R. § 4.86 are 
not applicable in this case.


ORDER

Entitlement to service connection for headaches is denied.

Entitlement to service connection for a bilateral knee 
condition is denied.

Entitlement to service connection for a low back condition is 
denied.

Entitlement to service connection for hernia is denied.

For the period prior to April 7, 2005, a compensable 
evaluation for bilateral hearing loss disability is denied.

For the period from April 7, 2005, an evaluation in excess of 
10 percent for bilateral hearing loss disability is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


